NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 10-2787
                                     _____________

                           UNITED STATES OF AMERICA

                                            v.

                                ARTHUR ISHKANIAN,
                                 also known as Lucky

                                         Arthur Ishkhanian,

                                                Appellant
                                     _____________

                    On Appeal from the United States District Court
                              for the District of Delaware
                                  (No. 1-08-cr-114-2)
                     District Judge: Honorable Gregory M. Sleet

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   March 22, 2012
                                   ____________

            Before: RENDELL, FISHER, and CHAGARES, Circuit Judges.

                                 (Filed: March 30, 2012)
                                      ____________

                                       OPINION
                                      ___________

CHAGARES, Circuit Judge.

      Arthur Ishkanian pled guilty to various charges related to his scheme to enlist bank

employees to fraudulently inflate credit limits, enabling Ishkanian to withdraw millions
of dollars he never intended to repay. Ishkanian’s counsel has moved to withdraw his

representation on the basis that there are no non-frivolous issues to raise on appeal. In

response, Ishkanian filed a pro se brief. We will grant counsel’s motion to withdraw and,

finding that Ishkanian’s pro se brief raises no meritorious arguments, we will affirm the

District Court’s sentence.

                                             I.

       Because we write exclusively for the parties, we provide only an abbreviated

summary of the facts essential to our disposition. On November 30, 2009, Ishkanian pled

guilty to defrauding a federally insured financial institution and multiple counts of bank

fraud, all in violation of 18 U.S.C. § 1344. These charges arose from Ishkanian’s scheme

to pay Bank of America employees to inflate the available credit limit for certain

accounts and then withdraw large sums of money from those accounts. During his guilty

plea hearing, Ishkanian reserved his right to contest the loss amount but withdrew his

speedy trial claim.

       At sentencing, the District Court adopted the Pre-Sentence Investigation Report

(“PSR”), which asserted that Ishkanian was responsible for securing fraudulent credit

lines worth more than $13 million and that Ishkanian’s scheme resulted in a loss of

approximately $7,794,766 as of the date of the PSR. Ishkanian did not object to these

figures. The District Court sentenced Ishkanian to a term of 140 months of

imprisonment, with 127 months to be served concurrently to another sentence Ishkanian

was already serving and 13 months to be served consecutively to any other sentence.



                                             2
                                             II.

       Counsel may seek to withdraw from representation if, after a thorough

examination of the record, he or she is “persuaded that the appeal presents no issue of

even arguable merit.” 3d Cir. L.A.R. 109.2(a); see also Anders v. California, 386 U.S.

738, 744 (1967) (“[I]f counsel finds his case to be wholly frivolous, after a conscientious

examination of it, he should so advise the court and request permission to withdraw.”).

Our inquiry of such a request is two-fold: first, we ask whether counsel has thoroughly

examined the record for appealable issues and has adequately explained to the court why

any such issues are frivolous; second, we ask whether an independent review of the

record presents any non-frivolous issues. United States v. Youla, 241 F.3d 296, 300 (3d

Cir. 2001). After a review of the Anders brief submitted in this case, we are convinced

that Ishkanian’s counsel has “thoroughly examined the record in search of appealable

issues,” id., and has adequately explained why any issues arguably supporting the appeal

are frivolous.

       Ishkanian has also filed a pro se brief in which he alleges the District Court erred

in calculating the amount of loss attributable to him, applying a sentencing enhancement

for his role as a leader in the scheme, allowing the Government to withhold evidence, and

ignoring his right to a speedy trial. Our review of the record reveals that the District

Court properly issued a two-level enhancement under section 3B1.1(c) of the advisory

sentencing guidelines and that all of Ishkanian’s remaining claims were either waived or



                                              3
are time-barred. Thus, we confirm that the issues raised by Ishkanian are frivolous and

that no other non-frivolous issues exist.

                                            III.

       For the foregoing reasons, we will affirm the sentence of the District Court.




                                             4